361 U.S. 373 (1960)
SUPERIOR COURT OF WASHINGTON FOR KING COUNTY ET AL.
v.
WASHINGTON EX REL. YELLOW CAB SERVICE, INC.
No. 76.
Supreme Court of United States.
Argued January 20, 1960.
Decided January 25, 1960.
CERTIORARI TO THE SUPREME COURT OF WASHINGTON.
Richard P. Donaldson argued the cause for petitioners. With him on the brief was Samuel B. Bassett.
Kenneth A. Cox argued the cause for respondent. With him on the brief were Herbert S. Little and Warren R. Slemmons.
Solicitor General Rankin, Stuart Rothman, Thomas J. McDermott, Dominick L. Manoli and Florian J. Bartosic filed a brief for the National Labor Relations Board, as amicus curiae, in support of petitioners.
PER CURIAM.
The judgment is reversed. San Diego Building Trades Council v. Garmon, 359 U.S. 236.